DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, present claims 21-25 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971). The functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, configured to control powers to a temperature driver (claim 1); configured to absorb X-ray photons (claim 2) are functional limitations.	
	Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations a temperature driver in the second layer concern workpieces and do not structurally limit the apparatus/system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2003/0178474, hereafter “Jiang”) in view of Kitamura (US 2011/0318918).
Regarding claim 21, Jiang discloses a system for bonding a first layer 10 and a second layer 12 (figs. 2, 4), comprising: a controller 500 (fig. 5) or 1000 (fig. 10) comprising a processor 1010 (fig 10) and a memory 570 [0042] or 900 [0049-0050], the memory configured to store a program therein. Examiner notes that controller including a processor and memory with a program are the only structural features in this claim; any specific programmed instructions are not recited. The limitation of configured to control power to a temperature driver is functional limitation and based on workpieces (temperature driver and layers). 
Concerning a program configured to control powers, disclosure of Kitamura is cited to show that such feature is known in the art. Kitamura (also directed to fabricating a semiconductor device) teaches a control unit 18 (fig. 1) 
Hence, Jiang as modified by Kitamura discloses a control unit comprising a processor and a memory having a program stored therein, wherein the processor is configured to control power to a temperature driver/unit in the second layer as instructed by the program; wherein the program, when executed, causes the processor to set powers to the temperature driver/unit such that relative thermal expansions of the first layer and the second layer are essentially the same at all time during the bonding process.
As to claim 22, it is noted that specific types of materials for the first layer and second layer are materials worked upon and do not limit the apparatus claim (MPEP 2115). The bonding system in Jiang & Kitamura is well capable to bond 
As to claims 24-25, examiner notes that particular limitations based on second layer do not structurally contribute to the apparatus claim. In other words, “a temperature sensor” is a specific feature in the second layer and not required to meet the recited apparatus/system. The controller unit in Jiang & Kitamura is capable to read temperature of a second layer from a temperature sensor and control the power to the temperature driver in the second layer based on the temperature read from the temperature sensor. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kitamura as applied to claim 21 above, and in view of Kumar et al. (US 8381966, “Kumar”).
As to claim 23, Jiang discloses that the second layer 12 is mounted to a support 427 (substrate holder- fig. 4), but is silent as to an electrical contact/element on the support. However, such feature is known in the art. Analogous to Jiang, Kumar (also drawn to bonding apparatus) teaches bonding two layers/substrates 100-200 (fig. 1), the bonding carried out so as to substantially match the thermal expansion coefficients between the two layers/substrates (abstract), and wherein the second layer 200 is mounted to a support 460 (base plate) which includes electrical contacts 433 (electrical heating coils) (fig. 1; col. 6, lines 1-9). The support 460 is movable by an actuator 410 (col. 5, lines 57-67) to move the second layer/substrate and the electrical contacts provides the heat as necessary to maintain temperature for the reflow 

Response to Amendment and Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive for following reasons. Examiner also notes that prior art rejection has been modified in light of recently amended claim 21.
With respect to claim 21, Applicant argues (pg. 1 of Remarks):
A functional limitation should not be ignored when a claim is evaluated for its 
patentability. See Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20 (Fed. Cir. 2004) (The functional limitation of "said tube operatively connected to said cap" is held to mean "the claimed components must be connected in a way to perform a designated function."). Mere capability of a prior art component to perform a claimed functional limitation is not always sufficient to meet the functional limitation. See In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014).

In response, examiner first notes that functional limitations were not ignored and were considered as appropriate with claim interpretation. The prior art rejection would not have addressed the functional limitations if they are truly ignored. Secondly, examiner submits that the current rejection is not made merely based on physical capability of the controller, but rather with supporting disclosure from prior art. Kitamura special programmed instructions. In other words, the claim fails to structurally distinguish the generic controller from that in Jiang & Kitamura. For instance, the claim may recite “A programmed system” along with specific program instructions rather than just “a system” as presently claimed. 
Applicant also argues (pg. 2 of Remarks):
Jiang fails to disclose that its controller is configured to (or made to, designed to) control powers to a temperature driver in a layer being bonded in a fabrication device. Jiang's fabrication device 510/400, as shown in Figs. 4-5 and described in paragraph [0040], is for joining a die 10 to a substrate 12 with a plasma when the die 10 and the substrate 12 are inside a chamber 405. Nothing in Jiang relates to a temperature driver inside the die 10 or the substrate 12. The only component in Jiang that might correspond to a temperature driver is the heat source 432. However, the heat source 432 is not inside the die 10 or the substrate 12.

In response, examiner submits that combination of Jiang & Kitamura discloses a controller that is designed to control power to a temperature unit during bonding. With a temperature driver inside the die 10 or the substrate 12”, examiner contends this feature relates to workpieces and does not structurally limit the claimed apparatus/system. In other words, the apparatus can control power to a standalone temperature unit/driver which is not inside any die or layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735